         Case 2:19-cr-00092-DWA Document 49 Filed 05/21/20 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                          )
                                                   )
                        vs.                        )
                                                   )   CRIMINAL NO. 19-92
JASON A. EARLY,                                    )
                                                   )
                Defendant.                         )
                                                   )
                                                   )

AMBROSE, United States Senior District Judge


                              MEMORANDUM ORDER OF COURT

       Defendant filed an Emergency Motion for A Sentence Reduction pursuant to 18 U.S.C.

§3582(c)(1)(A)(i), as amended by §603(b)(1) of the First Step Act of 2018, Pub. L. 115-391, 132

Stat. 5194, 5239 (Dec. 21, 2018). (ECF No. 36).        On April 15, 2020, this Court denied the

Emergency Motion without prejudice, to renew once Defendant had exhausted all of his

administrative remedies. (ECF No. 39). On May 6, 2020, Defendant filed a Renewed Motion for

Compassionate Release.        (ECF No. 42).      The Government filed a Response opposing

Defendant’s Renewed Motion. (ECF No. 47). After careful consideration, and for the reasons set

forth below, I am denying the Motion (ECF No. 42) without prejudice.

       On April 24, 2019, Defendant plead guilty to a one count Information charging him with

Possession of Material Depicting the Sexual Exploitation of a Minor, in violation of 18

U.S.C.§2252(a)(4)(B).    On September 9, 2019, Defendant was sentenced to 37 months’

imprisonment and 10 years of supervised release. Defendant seeks a reduction in his sentence

asking this court to “re-sentence him to a sentence of time-served followed by a term of supervised

release” pursuant to 18 U.S.C. §3582(c), referred to as the “Compassionate Release” statute,

due to an alleged heightened risk of contracting COVID-19. (ECF No. 36, pp. 1-2).
         Case 2:19-cr-00092-DWA Document 49 Filed 05/21/20 Page 2 of 7



       Specifically, Defendant asserts that he has one lung ”which does not function properly and

adversely affects his breathing.” (ECF No. 42, ¶20). In that regard, Defendant acknowledges that

when he was interviewed by the Probation Office, Defendant advised that his physical condition

is “outstanding” and having one lung does not hinder any of his activity. (ECF No. 42, ¶19).

Defendant states that “[i]t is only because of this surprise pandemic that defendant’s lung

condition has become a life threatening health condition.” (ECF No. 42, ¶20). Defendant asserts

that he has exhausted his administrative remedies and that he has demonstrated extraordinary

and compelling reasons warranting a compassionate release. (ECF No. 42).

       A district court has limited authority to modify a sentence. The First Step Act empowers

criminal defendants to request compassionate release for “extraordinary and compelling

reasons.” 18 U.S.C § 3582(c)(1)(A)(i).

       (c) Modification of an imposed term of imprisonment.--The court may not modify a
       term of imprisonment once it has been imposed except that—

               (1) in any case—

                      (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the
                       Bureau of Prisons to bring a motion on the defendant's behalf
                       or the lapse of 30 days from the receipt of such a request by
                       the warden of the defendant's facility, whichever is earlier,
                       may reduce the term of imprisonment (and may impose a term of
                       probation or supervised release with or without conditions that
                       does not exceed the unserved portion of the original term of
                       imprisonment), after considering the factors set forth in section
                       3553(a) to the extent that they are applicable, if it finds that—

                             (i) extraordinary and compelling reasons warrant such a
                             reduction….

18 U.S.C. §3582(c)(1)(A)(i) (emphasis added). Consequently, before a prisoner can file a

compassionate release motion, administrative rights must be exhausted in one of the two ways

set forth above.

       To “fully exhaust all administrative remedies” under the first way a defendant may move

to modify the terms of imprisonment, the regulations provide as follows:

                                               2
         Case 2:19-cr-00092-DWA Document 49 Filed 05/21/20 Page 3 of 7



       An inmate who is not satisfied with the Warden's response may submit an Appeal
       on the appropriate form (BP–10) to the appropriate Regional Director within 20
       calendar days of the date the Warden signed the response. An inmate who is not
       satisfied with the Regional Director's response may submit an Appeal on the
       appropriate form (BP–11) to the General Counsel within 30 calendar days of the
       date the Regional Director signed the response. When the inmate demonstrates a
       valid reason for delay, these time limits may be extended. Valid reasons for delay
       include those situations described in § 542.14(b) of this part. Appeal to the General
       Counsel is the final administrative appeal.

28 C.F.R. § 542.15(a).

       (a) When an inmate's request is denied by the Warden, the inmate will receive
       written notice and a statement of reasons for the denial. The inmate may appeal
       the denial through the Administrative Remedy Procedure (28 CFR part 542,
       subpart B).

       (b) When an inmate's request for consideration under 18 U.S.C. 4205(g) or
       3582(c)(1)(A) is denied by the General Counsel, the General Counsel shall provide
       the inmate with a written notice and statement of reasons for the denial. This denial
       constitutes a final administrative decision.

       (c) When the Director, Bureau of Prisons, denies an inmate's request, the Director
       shall provide the inmate with a written notice and statement of reasons for the
       denial within 20 workdays after receipt of the referral from the Office of General
       Counsel. A denial by the Director constitutes a final administrative decision.

       (d) Because a denial by the General Counsel or Director, Bureau of Prisons,
       constitutes a final administrative decision, an inmate may not appeal the denial
       through the Administrative Remedy Procedure.

28 C.F.R. § 571.63. Defendant does not contend that he has fully exhausted all administrative

remedies in this manner.

       Section 3582(c)(1)(A), as amended by The First Step Act of 2018, also permits a

defendant to seek a modification of his sentence after “the lapse of 30 days from the receipt of

such a request by the warden of the defendant's facility.” 18 U.S.C. § 3582(c)(1)(A). Defendant

relies on this second manner of exhaustion to move for compassionate release. (ECF No. 42, p.

2).




                                                3
          Case 2:19-cr-00092-DWA Document 49 Filed 05/21/20 Page 4 of 7



       In this case, Defendant is incarcerated at FCI Elkton. On April 6, 2020, Defendant sent

the Warden of FCI Elkton an email requesting compassionate release. (ECF No. 44-1). 1 On April

23, 2020, the Warden, Mark M. Williams, formally responded to Defendant in a letter denying his

request for compassionate Release/Reduction in Sentence. (ECF No. 44-4). Therein, Warden

Williams stated, inter alia, that Defendant’s request was evaluated consistent with BOP Program

Statement No. 5050.50, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§3582(c)(1)(A) and 4205(g).             Id.   Warden Williams advised

Defendant that Health Services staff reviewed his medical records and determined that Defendant

did not meet the criteria. Id. Based on the above, Warden Williams determined that Defendant’s

case did not “warrant an early release from” his sentence. Id. Therefore, Warden Williams denied

Defendant’s request. Id. Defendant filed his renewed Motion with this Court on May 6, 2020.

(ECF No. 42). Despite acknowledging that the “First Step Act requires a defendant to give the

BOP thirty days to respond to a request for compassionate release,” (ECF No. 42, ¶9) and despite

the fact that the Warden formally denied Defendant’s request within that time-frame, Defendant

submits that he has exhausted his administrative remedies simply because ‘[t]hirty days has

expired since the warden received defendant’s request.” Id.

       Defendant’s reading of the statute is misplaced. Courts have interpreted the statue to

mean that an inmate must fully exhaust his administrative remedies unless his or her warden

does not respond to the inmate’s request within 30 days. See United States v. Nance, No.

7:92CR00135, 2020 WL 114195, at *2 (W.D. Va. Jan. 10, 2020). In other words, a defendant

must wait to file a motion with this Court until either his administrative request related to




1
 Thereafter, Defendant sent additional information to the Warden. (ECF Nos. 44-2, 44-3). Defendant
also completed a Request for Administrative Remedy Informal Resolution Form on April 15, 2020. (ECF
No. 44-5). On April 20, 2020, the Warden responded by email to Defendant “You do not meet the criteria
for release on home confinement due to your current conviction for a sex offens. (sic)” (ECF No. 44-6).
Also, on April 20, 2020, Defendant completed a Request for Administrative Remedy that he sent to the
Warden. (ECF No. 44-7). On April 22, 2020, Defendant completed a Regional Administrative Remedy
Appeal form that he sent to the “Regional Director.” (ECF No. 44-8).

                                                   4
         Case 2:19-cr-00092-DWA Document 49 Filed 05/21/20 Page 5 of 7



compassionate release is denied and he fully exhausts all administrative rights to appeal or thirty

days have passed from the date he made the application with no response from the warden,

whichever occurs first. Id. (“[C]ases indicate that this statutory exhaustion requirement has been

interpreted to excuse full exhaustion of administrative remedies only if 30 days have elapsed

without any response by the Bureau of Prisons to the inmate's request.”), citing, United States v.

Bolino, No. 06-cr-0806 (BMC), 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020). See also, United

States v. Bevans-Silva, No. CR 416-352, 2020 WL 2475079 (S.D. Ga. May 13, 2020); United

States v. Samuels, No. CR 11-00011-11, 2020 WL 2499545, at *2 (W.D. La. May 13, 2020);

United States v. McCallister, Cr. Action No. 13-00320-01, 2020 WL 1940741, at *2 (W.D. La. April

21, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *3 (E.D.

Pa. Apr. 1, 2020) (“Under the First Step Act…it is possible for inmates to file compassionate-

release motions—under the 30-day lapse provision—when their warden never responds to their

request for relief.”); United States v. Mattingley, No. 6:15-CR-00005, 2020 WL 974874, at *3 (W.D.

Va. Feb. 28, 2020); United States v. Keith, No. CR-16-62-D, 2019 WL 6617403, at *1 (W.D. Okla.

Dec. 5, 2019)(To exhaust administrative remedies, a defendant “first submits his request to BOP

and either (1) complete the administrative appeal process, if BOP denies his request; or (2) wait

30 days from BOP's receipt of his request to deem its lack of response a denial of his request.”).

       In this case, Warden Williams responded to Defendant’s request within 30 days of receipt.

Consequently, Defendant is obligated to complete the administrative appeal process. Therefore,

this Court finds that Defendant has failed to exhaust his administrative remedies.

       In the alternative, Defendant again asserts that this Court may waive the exhaustion

requirement inferring that the exhaustion requirement is not mandatory. (ECF No. 42, pp. 2-4).

As set forth in my order dated April 15, 2020, exhaustion of his administrative remedies is

mandatory. See, United States v. Raia, No. 20-1033, 2020 WL 1647922 (3d Cir. Apr. 2, 2020).

In Raia, the Court of Appeals emphasized the BOP’s statutory role and extensive efforts to control

the spread of Covid-19, and held that the “exhaustion requirement takes on added – and critical

                                                5
         Case 2:19-cr-00092-DWA Document 49 Filed 05/21/20 Page 6 of 7



– importance.” Raia, 2020 WL 1647922, at *2. The BOP is in the best position to consider the

myriad of factors necessary in rendering a decision. Id.

       The Court acknowledges Defendant’s concerns about the COVID-19 outbreak at FCI

Elkton. As of May 19, 2020, the BOP reports that FCI Elkton has 137 inmates positive, eight staff

positives, and nine deaths. See, https://www.bop.gov/coronavirus/ (last visited May 19, 2020).

The issue is being addressed, however.

       Section 12003(b)(2) of the Coronavirus Aid, Relief, and Economic Security Act
       (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort of inmates who can be
       considered for home release.” Pursuant to that provision of the CARES Act, on
       April 3, 2020, United States Attorney General William Barr issued a memorandum
       instructing the BOP to maximize transfer to home confinement “all appropriate
       inmates held at FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated BOP
       facilities where COVID-19 is materially affecting operations.” See Memorandum
       from Attorney General William Barr to Director of Bureau of Prisons, Increasing
       Use of Home Confinement at Institutions Most Affected by COVID-19 (April 3,
       2020), available at https://www.justice.gov/file/1266661/download (last visited
       4/20/2020). The BOP is actively executing the mandate to immediately review all
       inmates who have COVID-19 risk factors…. [T]he BOP is uniquely situated to
       perform such reviews in the first instance to determine if some type of release,
       removal, or furlough is appropriate. The better judgment in this instance is to allow
       the BOP's established process a chance to work.

Samuels, at *2 (emphasis added).           As the Government acknowledges, “large numbers of

medically-vulnerable prisoners were ordered transferred or released due to the conditions at

Elkton.” See, ECF No. 47, p. 3, citing Wilson v. Williams, -- F.Supp.3d --, No. 4:20-cv-794, 2020

WL 1940882 (N.D. Ohio April 22, 2020).         “Whether through their own policies or court orders,

the Bureau is releasing vulnerable inmates and lessening overall population in the facility. The

reduced population should help contain the virus’s impact at the facility.” United States v.

Robinson, No. 5:18CR627, 2020 WL 2519663, at *4 (N.D. Ohio May 18, 2020).

       The fact remains, however, that Defendant must exhaust his administrative remedies

before he may seek relief in this Court.




                                                  6
        Case 2:19-cr-00092-DWA Document 49 Filed 05/21/20 Page 7 of 7



      THEREFORE, this 21st day of May, 2020, Defendant’s Renewed Motion for

Compassionate Release (ECF No. 42) is denied without prejudice.


                                         BY THE COURT:




                                         Donetta W. Ambrose
                                         United States Senior District Judge




                                            7
